Citation Nr: 0318610	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  95-06 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to special monthly compensation based on the loss 
of use the upper and lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


INTRODUCTION

The veteran served on active duty from October 1974 to May 
1988.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 1994 rating action by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado.  The 
RO denied entitlement to special monthly compensation based 
on loss of use of the upper and lower extremities.  The claim 
was previously under the jurisdiction of the RO in Atlanta, 
Georgia.

The veteran and his wife provided oral testimony before a 
Hearing Officer at the RO in January 1995, a transcript of 
which has been associated with the claims file.

This claim was last before the Board in September 1997 at 
which time it was remanded to the RO for further development 
and adjudicative action.  At that time the Board directed the 
RO's attention to the veteran's claim for specially adapted 
housing and a wheelchair.  It does not appear that any 
definitive development of this claim has been undertaken by 
the RO.  The claims of entitlement to specially adapted 
housing and a wheelchair are again referred to the RO for 
initial consideration, clarification, and appropriate 
adjudicative action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

In early 2003 the Board undertook additional development on 
the claim at issue on appeal pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (38 C.F.R. 
§ 19.9(a)(2).  This has been completed.  

In April 2003 the Board provided notice of the prospective 
development as required by Rule of Practice 903. (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (38 C.F.R. § 20.903).  
There has been no response to this correspondence, and as 
noted above, the additional development has been completed.

In Disabled American Veterans, et. Al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a).

The CAFC invalidated 38 C.F.R. § 19.9(a)(2) because, in 
conjunction with the amended regulation codified at 38 C.F.R. 
§ 20.1304, it allows the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction for initial consideration and without 
having to obtain the appellant's waiver.  The CAFC held that 
this is contrary to the requirement of 38 U.S.C. § 7104(a).

In accordance with the above mentioned development, the Board 
obtained a report of a special neurology examination 
conducted in April 2003, and other medical evidence.  This 
evidence has not been considered by the RO and the veteran 
has not waived initial RO consideration of this evidence.  
38 C.F.R. § 20.1304.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA of 
2000 and its implementing regulations.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should review the April 2003 
VA special neurology examination report 
and other additional evidence to ensure 
that it is responsive to and in complete 
compliance with the Board's development 
and if it is not, the RO should implement 
corrective procedures, to include the 
scheduling of another examination if 
warranted.  The Board errs as a matter of 
law when it fails to ensure compliance, 
and further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).

In addition the RO must review the claims 
file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

3.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
special monthly compensation on the basis 
of loss of use of the upper and lower 
extremities.  

This should include consideration of all 
evidence of record, including the 
evidence added to the record since the 
June 2000 supplemental statement of the 
case (SSOC).  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issued a SSOC.  The 
SSOC must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the issue 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is hereby notified that failure to report for any scheduled 
VA examination(s) without good cause shown may adversely 
affect the outcome of his claim for special monthly 
compensation.  38 C.F.R. § 3.655 (2002).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

